         Case 1:19-cv-00451-CL           Document 28     Filed 08/16/19    Page 1 of 6




SOMACH SIMMONS & DUNN, PC
A Professional Corporation
PAUL S. SIMMONS, ESQ. (OSB #971386)
RICHARD S. DEITCHMAN, ESQ. (OSB #154839)
500 Capitol Mall, Suite 1000
Sacramento, CA 95814
Telephone: (916) 446-7979
Facsimile: (916) 446-8199
psimmons@somachlaw.com
rdeitchman@somachlaw.com

Attorneys for Plaintiffs SHASTA VIEW IRRIGATION
DISTRICT, TULELAKE IRRIGATION DISTRICT,
KLAMATH WATER USERS ASSOCIATION, BEN
DUVAL, and ROB UNRUH

[See additional counsel on next page]

                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                         Medford Division

KLAMATH IRRIGATION DISTRICT,                            Consolidated Cases
                                                        Case No. 1:19-cv-00451-CL (lead)
                                           Plaintiff,
                                                        Case No. 1:19-cv-00531-CL (trailing)
        v.
UNITED STATES BUREAU OF                                 STIPULATION TO MODIFY
RECLAMATION; et al.,                                    SCHEDULE FOR RESPONSE AND
                                                        REPLY BRIEFS RELATING TO
                           Defendants.                  HOOPA VALLEY TRIBE’S MOTION
SHASTA VIEW IRRIGATION DISTRICT, et al.,                TO INTERVENE FOR LIMITED
                                          Plaintiffs,   PURPOSE
        v.
UNITED STATES BUREAU OF
RECLAMATION; et al.,
                                        Defendants.




STIP. TO MODIFY BRIEFING SCHEDULE RELATING TO HVT MOTION TO INTERVENE
        Case 1:19-cv-00451-CL       Document 28      Filed 08/16/19     Page 2 of 6




PARKS & RATLIFF, P.C.
NATHAN J. RATLIFF, ESQ. (OSB #034269)
620 Main Street
Klamath Falls, OR 97601
Telephone: (541) 882-6331
Facsimile: (541) 883-1501
Email: nathan@parksandratliff.com

Attorneys for Plaintiff VAN BRIMMER DITCH COMPANY


CLYDE SNOW & SESSIONS, P.C.
REAGAN L.B. DESMOND, ESQ. (OSB #045129)
1018 SW Emkay Drive
Bend, OR 97702
Telephone: (801) 322-2516
Facsimile: (801) 521-6280
Email: rlbd@clydesnow.com

Attorneys for Plaintiff KLAMATH DRAINAGE DISTRICT




STIP. TO MODIFY BRIEFING SCHEDULE RELATING TO HVT MOTION TO INTERVENE
         Case 1:19-cv-00451-CL          Document 28       Filed 08/16/19      Page 3 of 6




       Consolidated Plaintiffs Shasta View Irrigation District, Klamath Drainage District, Van

Brimmer Ditch Company, Tulelake Irrigation District, Klamath Water Users Association, Ben

DuVal, Rob Unruh, and Klamath Irrigation District (Plaintiffs), Defendants United States Bureau

of Reclamation, Ernest Conant, and Jeffrey Nettleton (Defendants), and Proposed Intervenor

Hoopa Valley Tribe (Hoopa) hereby agree and stipulate to modify the time for the parties to file

response and reply briefs relating to Hoopa’s Motion to Intervene for Limited Purpose (Hoopa’s

motion). Currently, responses to Hoopa’s motion are due by August 22, 2019, which would

make Hoopa’s reply brief(s) due within 14 days thereof (i.e., by September 5, 2019) under

D. Or. R. 7(e)(2).

       Good cause exists for modifying the time for filing response and reply briefs due to the

complexity of the issues and because the parties are informed that one other tribe (Klamath

Tribes) intends to file a motion to intervene of a nature similar to that of the Hoopa motion. The

current parties, Hoopa, and the Klamath Tribes have met and conferred and agreed that responses

to all such motions will be due on September 6, 2019 or 14 days after the last of the motions is

filed, whichever is later. Hoopa’s reply brief(s) will be due on September 25, 2019 or 14 days

after the date that the response brief(s) are filed, whichever is later. These modifications will

allow adequate time to evaluate and prepare responses to the Hoopa motion, to evaluate and

respond to additional motions to intervene, and to evaluate and prepare reply brief(s). The

parties have not previously sought an extension of these deadlines.

       WHEREFORE, the parties hereby stipulate to modify the briefing schedule for response

and reply briefs relating to the Hoopa motion as follows:




STIP. TO MODIFY BRIEFING SCHEDULE RELATING TO HVT MOTION TO INTERVENE                               -1-
         Case 1:19-cv-00451-CL          Document 28       Filed 08/16/19      Page 4 of 6




   •   September 6, 2019 or 14 days after the Klamath Tribes’ intervention motion is filed,

       whichever of the two dates is later: Deadline for all parties to file response brief(s) to the

       Hoopa motion;

   •   September 25, 2019 or 14 days after the response brief deadline, whichever of the

       two dates is later: Deadline for Hoopa to file reply brief(s).



   This stipulation relates only to the schedule for motion(s) to intervene, not the proposed

motion(s) to dismiss.


                                                    Respectfully submitted,

                                                    SOMACH SIMMONS & DUNN, PC

DATED: August 16, 2019                        By s/ Paul S. Simmons
                                                  Paul S. Simmons, OSB #971386
                                                  psimmons@somachlaw.com
                                                  Richard S. Deitchman, OSB #154839
                                                  rdeitchman@somachlaw.com
                                                  Attorneys for Plaintiffs Shasta View
                                                  Irrigation District, Tulelake Irrigation
                                                  District, Klamath Water Users Association,
                                                  Ben Duval, and Rob Unruh


                                                    PARKS & RATLIFF, P.C.

DATED: August 16, 2019                        By s/ Nathan J. Ratliff
                                                  Nathan J. Ratliff
                                                  Attorneys for Plaintiff Van Brimmer Ditch
                                                  Company


                                                    CLYDE SNOW & SESSIONS, P.C.

DATED: August 16, 2019                        By s/ Reagan L.B. Desmond
                                                  Reagan L.B. Desmond
                                                  Attorneys for Plaintiff Klamath Drainage District




STIP. TO MODIFY BRIEFING SCHEDULE RELATING TO HVT MOTION TO INTERVENE                              -2-
        Case 1:19-cv-00451-CL       Document 28      Filed 08/16/19     Page 5 of 6




                                               RIETMANN LAW P.C.

DATED: August 16, 2019                    By s/ Nathan R. Rietmann (as authorized on 8/16/19)
                                              Nathan R. Rietmann, OSB #053630
                                              Attorneys for Plaintiff Klamath Irrigation District


                                               LAWRENCE VANDYKE
                                               JEAN E WILLIAMS
                                               Deputy Assistant Attorney Generals

DATED: August 16, 2019                    By s/ Thomas K. Snodgrass (as authorized on 8/16/19)
                                              Thomas K. Snodgrass, Sr. Attorney
                                              Thomas.snodgrass@usdoj.gov
                                              Eve W. McDonald, Trial Attorney
                                              U.S. Department of Justice
                                              Environment & Natural Resources Division
                                              Natural Resources Section

                                               Seth M. Barsky, Chief
                                               S. Jay Govindan, Assistant Chief
                                               Robert P. Williams, Sr. Trial Attorney
                                               Kaitlyn Poirier, Trial Attorney
                                               U.S. Department of Justice
                                               Environment & Natural Resources Division
                                               Wildlife & Marine Resources Section

                                               Attorney for Federal Defendants


                                               MORISSET, SCHLOSSER, JOZWIAK
                                               & SOMERVILLE

DATED: August 16, 2019                    By s/ Thane D. Somerville (as authorized on 8/16/19)
                                              Thane D. Somerville, OSB #092500
                                              t.somerville@msaj.com
                                              Attorneys for Proposed Intervenor Hoopa
                                              Valley Tribe




STIP. TO MODIFY BRIEFING SCHEDULE RELATING TO HVT MOTION TO INTERVENE                      -3-
         Case 1:19-cv-00451-CL         Document 28       Filed 08/16/19     Page 6 of 6




                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing will be e-filed on August 16, 2019,

and will be automatically served upon counsel of record, all of whom appear to be subscribed to

receive notice from the ECF system.

                                              /s/Jennifer Estabrook
                                              Jennifer Estabrook




STIP. TO MODIFY BRIEFING SCHEDULE RELATING TO HVT MOTION TO INTERVENE                           -4-
